673 S.E.2d 135 (2009)
In re Lady KITCHIN by and for Hodge KITCHIN and Jean Kitchin, on behalf of themselves and others similarly situated
v.
HALIFAX COUNTY, et al.
No. 468P08.
Supreme Court of North Carolina.
February 5, 2009.
John W. Bryant, Raleigh, for Kitchin.
Robert T. Numbers, II, James R. Morgan, Jr., Winston-Salem, William McBlief, Halifax County Attorney, Roanoke Rapids, for Halifax County et al.
Prior report: ___ N.C.App. ___, 665 S.E.2d 760.

ORDER
Upon consideration of the petition filed on the 7th day of October 2008 by Plaintiffs in this matter for discretionary "review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."